Citation Nr: 1540133	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain and angina.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, anxiety disorder, and major depressive disorder, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.

8.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1979 to January 1986.

This matter came before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in August 2013.  

In February 2014, the Board dismissed the issues of entitlement service connection for venereal disease and increased ratings for hemorrhoids and gastroesophageal reflux disease (GERD); denied service connection for hypertension; declined to reopen claims of entitlement to service connection for PTSD, an acquired psychiatric disorder, hearing loss, headaches, urinary tract infection, an eye disability, and residuals of radiation exposure; reopened a claim of entitlement to service connection for a right knee disability.  The Board remanded the issues of entitlement to service connection for a right knee disability, chest pain, and insomnia; whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for pes planus; and entitlement to a TDIU.

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted the parties' joint motion for partial remand.  In the joint motion, the parties requested that the Court vacate and remand the portion of the Board decision that declined to reopen claims of entitlement to service connection for PTSD and an acquired psychiatric disorder to include mood disorder, bipolar disorder, anxiety disorder, and major depressive disorder; and denied the claim of entitlement to service connection for hypertension.  The parties specified that they did not seek to disturb those portions of the Board decision that determined that the Veteran had properly withdrawn claims of entitlement to service connection for venereal disease and higher ratings for hemorrhoids and GERD; and declined to reopen the claim of entitlement to service connection for bilateral hearing loss disability, headaches, urinary tract infection, an eye disability, and residuals of exposure to microwave radiation.

In April 2014, the Veteran submitted a Notice of Disagreement on the issue of entitlement to an earlier effective date for the evaluation of GERD.  He was furnished with a Statement of the Case on this issue in May 2015, but it does not appear that he has responded to date.  Therefore, this issue is not currently before the Board on appeal.

The issues of entitlement to service connection for PTSD, hypertension, insomnia, chest pain, and a right knee disability; a TDIU; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 1988, the RO denied service connection for a nervous condition; the Veteran did not appeal.  The RO declined to reopen the Veteran's claim in May 1996, November 1997, and November 2005; the Veteran did not appeal.

2.  In November 2005 the RO denied service connection for PTSD; the Veteran did not appeal.

3.  Evidence submitted since the November 2005 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, anxiety disorder, major depressive disorder, and PTSD.

4.  An acquired psychiatric disorder other than PTSD is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, anxiety disorder, major depressive disorder, and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  An acquired psychiatric disorder other than PTSD was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Board has determined that new and material evidence sufficient to reopen the claims of entitlement to service connection for PSTD and an acquired psychiatric disorder has been received, and that service connection for an acquired psychiatric disorder is warranted.  Thus, no further discussion of the VCAA as it pertains to these claims is necessary.  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection for a nervous condition was denied in a March 1988 rating decision.  The RO noted that the Veteran had been diagnosed in service with a personality disorder with permanent impulsive, antisocial traits.  It indicated that a personality disorder was not a ratable disability under the law.

At the time of the March 1988 rating decision, the record included the Veteran's service treatment and personnel records.  In October 1981 the Veteran reported insomnia secondary to personal problems.  Situational adjustment reaction was assessed.  Medication was prescribed.  On examination in January 1982, no psychiatric abnormality was noted.  In June 1982, the Veteran reported insomnia.  The provider, following interview, noted that the facts behind the Veteran's lack of sleep revealed that he had an active social life, had job pressures, and found it difficult to slow and sleep.  The assessment was self-induced insomnia.  On examination in February 1983, the Veteran was psychiatrically normal.  He denied depression or excessive worry, loss of memory, and nervous trouble of any sort.  On mental health consultation in November 1985, the Veteran was noted to be in corrective custody; the provider also noted that the Veteran had been recently hospitalized.  Following interview and examination, the diagnosis was personality disorder, mixed, with prominent impulsive, antisocial traits.  On separation examination in December 1985, the Veteran was psychiatrically normal.  He endorsed frequent trouble sleeping and depression or excessive worry.  The examiner noted that honorable discharge was pending based on personality disorder.  He also noted that he had a history of depression with suicidal thoughts secondary tot domestic problems.  The Veteran indicated that he worried about his personal life and discharge.

Records from the Florida Department of Corrections for the period from May 1989 to November 1996 reflect assessment of and treatment for depression, dysthymia, bipolar disorder, and antisocial personality.  

In a November 1996 statement, the Veteran maintained that his psychiatric disorder had been misdiagnosed.  

In May 1996, the RO declined to reopen the Veteran's claim for a personality disorder.  The Veteran appealed, and in November 1997 the Board also declined to reopen the Veteran's claim.  

In June 2003 the Veteran petitioned to reopen his claim.

Also in June 2003, the Veteran submitted a statement indicating that his irrational and nonconforming behavior had resulted in his being incarcerated for more than 13 years, for five separate periods since 1989.  

In April 2004 the RO denied service connection for an acquired psychiatric disorder and/or a personality disorder on the basis that new and material evidence had not been submitted to reopen the claim.  It noted that there were no findings or opinions establishing a relationship between the claimed disability and service.

In November 2004 the Veteran's representative indicated that the Veteran had identified records from the Florida Department of Corrections that were not obtained in support of his claim.  Such records were obtained and reviewed.

Additional records from the Florida Department of Corrections for the period from November 1996 to November 2003 indicate diagnoses of bipolar disorder and antisocial personality disorder.  In July 2000 the Veteran reported having been treated for bipolar disorder and for being antisocial during service.

In November 2005, the RO declined to reopen the Veteran's claim.  It noted that evidence did not establish that the current psychiatric conditions were related to treatment during service.  It further noted that there was no confirmed diagnosis of PTSD.

The Veteran subsequently sought to reopen his claim.  Evidence added to the record since the November 2005 rating decision includes medical records and the Veteran's statements and testimony.

A February 2006 VA mental health record indicates diagnoses of rule out substance induced mood disorder, and history of polysubstance dependence, dysthymic disorder, and bipolar disorder.  Antisocial personality disorder was also assessed.  

In September 2008 the Veteran asserted that his intermittent memory problems, PTSD, bipolar disorder, and anxiety disorder were manifested from the character disorder diagnosed during service.  He noted that he was serving his sixth prison term.  In February 2009 the Veteran related that he was under treatment for manic depression, insomnia, and antisocial traits.  He indicated that since his separation from service he had been either homeless or in prison.  

In May 2009 the Veteran stated that his personality/character and behavior disorder had manifested itself into extreme and irresponsible criminal activity in the civilian sector from August 1987 to the present.  He noted that he was incarcerated in his sixth prison term.  

In June 2009 the Veteran asserted that his PTSD and bipolar disorder were in their early stages and that the Air Force had discharged him to its own advantage and convenience rather than with a medical discharge.  He stated that the disorder had manifested as a full scale mental impairment.  

In June 2010, the Veteran submitted a description of his PTSD stressors.  He noted that he had become extremely violent and temperamental while playing football for his base's team.  He also described an incident where a friend he had just left at home had jumped from a high rise balcony.  

In January 2013, a VA psychiatrist stated that the Veteran had evidence of mood disorder, rule out bipolar spectrum, and provisional antisocial personality disorder.  He indicated that it appeared more likely than not that the Veteran suffered from the same condition during service and "would be likely exacerbated during his service related stressors."

During his August 2013 hearing, the Veteran testified that he was commended during the early part of his service for good conduct and job performance.  He noted that in the spring and summer of 1984, he played football on his base football team.  He stated that during the latter part of his service period, he had more stressors, to include problems coping and some domestic issues.  He noted that he got no support from his chain of command.  He testified that he was admitted for psychiatric care in November 1985, and that his symptoms did not improve.  He indicated that he did not seek treatment after service and tried to control his symptoms on his own; he indicated that this led to his being imprisoned in 1971.  He asserted that a doctor at the Lebanon VA had told him that his current condition was the result of service events.  

An October 2013 cardiology record includes an impression by the provider of PTSD, depression, recent hospitalization, now improved symptoms.    

As discussed above, the RO denied the Veteran's claim because there was no evidence demonstrating that the claimed conditions were related to service, and because there was no confirmed diagnosis of PTSD.  Since then, evidence added to the record includes that suggesting a relationship between mood disorder and service, as well as evidence suggesting a diagnosis of PTSD.  As this evidence cures defects existing at the time of the prior final denials, the Board finds that new and material evidence has been received, and that the claims of entitlement to service connection for PTSD and an acquired psychiatric disorder may be reopened.  

The Board has further determined that, regarding an acquired psychiatric disorder other than PTSD, service connection is warranted.  In this regard, the Board observes that the Veteran was afforded a VA psychological examination in March 2015.  The diagnosis was bipolar disorder, and the examiner concluded that this disorder was at least as likely as not related to service.  He reasoned that service treatment records and VA records supported the claim, noting the Veteran's in-service symptoms and treatment.  Notably, there is no medical evidence or opinion that counters the VA examiner's conclusion, and it is supported by the record.  Accordingly, having resolved doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, anxiety disorder, and major depressive disorder, is granted.

The issue of entitlement to service connection for PTSD is addressed in the REMAND below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include mood disorder, bipolar disorder, anxiety disorder, major depressive disorder, and PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.



REMAND

In its February 2014 remand, the Board directed that the AOJ issue corrective VCAA notice regarding the Veteran's petition to reopen his claim of entitlement to service connection for pes planus.  The Board also directed that examinations be conducted to determine the etiology of any currently present disability characterized by chest pain, insomnia, and a right knee disorder.  While the paper and electronic files reflect that this development was accomplished, it does not appear that a supplemental statement of the case concerning the remanded issues was issued prior to recertification to the Board.  

In the April 2015 joint motion, the parties agreed that, in the event that the Board was to reopen the Veteran's claim for an acquired psychiatric disorder, the Board should determine whether the claim of entitlement to service connection for hypertension was inextricably intertwined with that claim.  In this regard, the Board observes that the Veteran asserted during his 2013 hearing that his hypertension was related to his claimed psychiatric disorder.  In light of the Board's grant of service connection for an acquired psychiatric disorder other than PTSD, an examination to determine whether the claimed hypertension is related to that disorder is warranted.

As noted, an October 2013 cardiology record includes an impression by the provider of PTSD.  It remains unclear whether a diagnosis of PTSD is appropriate in this case.  The current VA psychological examination does not address this question.  The Veteran should be afforded a VA examination to determine whether a diagnosis of PTSD is warranted, and if so, the stressors on which such a diagnosis is based.

Finally, the issue of total disability rating based on individual unemployability is inextricably intertwined with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a 38 C.F.R. § 3.159(b) notice letter in conjunction with his claims.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed hypertension.  The claims folder (including relevant Virtual VA and VBMS records) should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosis of hypertension.  The examiner should then provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that hypertension began in service or is related to any disease or injury in service, or was caused or aggravated by the service-connected acquired psychiatric disorder. 

The complete rationale for all opinions expressed should be set forth in the examination report.  

3.  Schedule the Veteran for a VA examination to determine whether he has PTSD which is related to a verified stressor(s). 

The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  A diagnosis of PTSD under DSM V criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

A complete rationale for all opinions expressed should be provided in the examination report.

4.  Then, readjudicate the claims of entitlement to service connection for chest pain, hypertension, insomnia, and a right knee disability; the petition to reopen the claim of entitlement to service connection for pes planus; and a TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C.  MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


